UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 9, 2010 Date of Report (Date of earliest event reported) PICO HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) California (State or other Jurisdiction of Incorporation or Organization) 33-36383 (Commission File Number) 94-2723335 (IRS Employer Identification No.) 875 Prospect Street, Suite 301 La Jolla, California92037 (Address of principal executive offices) (Zip code) Registrant’s Telephone Number, Including Area Code:(888)389-3222 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) [ ]Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Conditions PICO Holdings, Inc. issued a press release on November 9, 2010 announcing its financial results for its fiscal third quarter and nine months ended September30,2010.The full text of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press Release of PICO Holdings, Inc. dated November 9, 2010 (financial results for fiscal third quarter and nine months ended September 30, 2010). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 9, 2010 PICO HOLDINGS, INC. By: /s/ James F. Mosier James F. Mosier General Counsel and Secretary
